             Case 20-10166-JTD         Doc 13-2      Filed 01/27/20      Page 1 of 5



                                            Exhibit B

                                         Closing Stores


                Store Store #   Address
                 LMT    04      700 Ken Pratt Blvd., Suite 201, Longmont, CO
                  BIL   06      1603 Grand Ave., Ste. 135, Billings, MT
                 LOU    12      200 N. Hurstbourne Pkwy., Louisville, KY
                 GVL    16      1459 NW 23rd Ave., Gainesville, FL
                 ANR    11      1919 S. Industrial Highway, Ann Arbor, MI
                 JAK    17      974 West Broadway, Jackson, WY
                 BLM    18      2424 S. Walnut St., Bloomington, IN
                 RKH    14      9530 Manchester Road, St. Louis, MO
                 SAV    21      5501 Abercorn Street, Savannah, GA
                 NAP    24      3815 Tamiami Trail East, Naples, FL
                 CRS    23      9184 Wiles Road, Coral Springs, FL
                 ORL    25      11750 E. Colonial Dr., Orlando, FL
                 SBO    27      695 S. Broadway, Boulder, CO
                 TAL    29      1964 W. Tennessee St., Ste. 10, Tallahassee, FL
                 PLN    19      7700 Peters Road, Plantation, FL
                 NEP    28      580 Atlantic Blvd., Neptune Beach, FL
                 OAK    36      1033 East Oakland Park Blvd., Oakland Park, FL
                 SAR    33      3501 S. Tamiami Trail, Sarasota, FL
                 PAN    34      2329 Hwy 77, Panama City, FL
                 SPR    37      3333 S. Glenstone Ave, Suite 140, Springfield, MO
                CMT     42      1720 East Highway 50, Clermont, FL
                 MIS    38      2901 Brooks Street, Unit M-1, Missoula, MT
                 STP    32      6765 22nd Avenue N., St. Petersburg, FL
                WRG 41          3545 Wadsworth Blvd., Wheat Ridge, CO
                 HCR    43      4169 W. Town Center Blvd., Orlando, FL
                WPK     45      7580 University Blvd., Winter Park, FL
                 SOR    44      3171 South Orange Ave., Orlando, FL
                 VIN    50      12005 Regency Village Dr., Orlando, FL
                 NNP    57      6420-6434 North Naples Blvd., North Naples, FL
                OMB 64          101 East Granada Blvd., Ormond Beach, FL
                 OKL    55      8396 Merchants Way, Jacksonville, FL
                 COL    52      3230 E. Colonial Dr., Orlando, FL




72044729.8
             Case 20-10166-JTD        Doc 13-2     Filed 01/27/20    Page 2 of 5



                                          Exhibit C

                                         Sold Stores


                  Store Store #   Address
                   GVL    16      1459 NW 23rd Ave., Gainesville, FL
                   NAP    24      3815 Tamiami Trail East, Naples, FL
                   NEP    28      580 Atlantic Blvd., Neptune Beach, FL
                  CMT     42      1720 East Highway 50, Clermont, FL
                   SOR    44      3171 South Orange Ave., Orlando, FL
                  OMB 64          101 East Granada Blvd., Ormond Beach, FL




72044729.8
             Case 20-10166-JTD      Doc 13-2     Filed 01/27/20     Page 3 of 5



                                        Exhibit D

                                    Operating Stores


                  Store   Store #   Address
                  NBO       01      3960 Broadway, Boulder, CO
                   CBS      08      2770 North High St., Columbus, OH
                   CBI      09      111 South Providence Rd., Columbia, MO
                   MEL      31      3170 W. New Haven Ave., Melbourne, FL
                   TVC      22      3587 Market Place, Traverse City, MI
                   CLE      30      11620 Clifton Blvd., Cleveland, OH
                   FTC      47      425 S. College Avenue, Fort Collins, CO




72044729.8
             Case 20-10166-JTD                 Doc 13-2          Filed 01/27/20            Page 4 of 5



                                                     Exhibit E

                                FF&E To be Sold by Great American


               Store Store #   Address                                              Included or Deferred
               LMT     04      700 Ken Pratt Blvd., Suite 201, Longmont, CO         Included
                 BIL   06      1603 Grand Ave., Ste. 135, Billings, MT              Included
                LOU    12      200 N. Hurstbourne Pkwy., Louisville, KY             Included
               ANR     11      1919 S. Industrial Highway, Ann Arbor, MI            Included
                JAK    17      974 West Broadway, Jackson, WY                       Included
               BLM     18      2424 S. Walnut St., Bloomington, IN                  Included
                RKH    14      9530 Manchester Road, St. Louis, MO                  Included
                SAV    21      5501 Abercorn Street, Savannah, GA                   Included
                ORL    25      11750 E. Colonial Dr., Orlando, FL                   Included
                SBO    27      695 S. Broadway, Boulder, CO                         Included
                TAL    29      1964 W. Tennessee St., Ste. 10, Tallahassee, FL      Included
                PLN    19      7700 Peters Road, Plantation, FL                     Included
                SPR    37      3333 S. Glenstone Ave, Suite 140, Springfield, MO    Included
                MIS    38      2901 Brooks Street, Unit M-1, Missoula, MT           Included
                STP    32      6765 22nd Avenue N., St. Petersburg, FL              Included
               WRG 41          3545 Wadsworth Blvd., Wheat Ridge, CO                Included
                HCR    43      4169 W. Town Center Blvd., Orlando, FL               Included
                OKL    55      8396 Merchants Way, Jacksonville, FL                 Included
               ODC     74      6375 Emperor Drive, Orlando, FL                      Included
                SUP    90      6328 Monarch Park Place, #100, Niwot, CO             Included
                PTC    56      19400 Cochran Blvd., Suite 160, Port Charlotte, FL   Included
               DNB     58      181 S Bryan Rd., Dania Beach, FL                     Included
               NBO     01      3960 Broadway, Boulder, CO                           Deferred
                CBS    08      2770 North High St., Columbus, OH                    Deferred
                CBI    09      111 South Providence Rd., Columbia, MO               Deferred
                GVL    16      1459 NW 23rd Ave., Gainesville, FL                   Deferred
                NAP    24      3815 Tamiami Trail East, Naples, FL                  Deferred
                CRS    23      9184 Wiles Road, Coral Springs, FL                   Deferred
                NEP    28      580 Atlantic Blvd., Neptune Beach, FL                Deferred
               MEL     31      3170 W. New Haven Ave., Melbourne, FL                Deferred
                TVC    22      3587 Market Place, Traverse City, MI                 Deferred
               OAK     36      1033 East Oakland Park Blvd., Oakland Park, FL       Deferred
                SAR    33      3501 S. Tamiami Trail, Sarasota, FL                  Deferred
                PAN    34      2329 Hwy 77, Panama City, FL                         Deferred
               CMT     42      1720 East Highway 50, Clermont, FL                   Deferred
                CLE    30      11620 Clifton Blvd., Cleveland, OH                   Deferred
               WPK     45      7580 University Blvd., Winter Park, FL               Deferred
                SOR    44      3171 South Orange Ave., Orlando, FL                  Deferred
                VIN    50      12005 Regency Village Dr., Orlando, FL               Deferred
                FTC    47      425 S. College Avenue, Fort Collins, CO              Deferred
               NNP     57      6420-6434 North Naples Blvd., North Naples, FL       Deferred
               OMB 64          101 East Granada Blvd., Ormond Beach, FL             Deferred
                COL    52      3230 E. Colonial Dr., Orlando, FL                    Deferred
                BSP    39      13583 Tamiami Trail North, Naples, FL                Deferred
               FTM     53      13300 S. Cleveland Ave, Ft Myers, FL                 Deferred
               LKM     54      211 Wheelhouse Ln., Lake Mary, FL                    Deferred
                KEN    68      12690 SW 88th St., Miami (Kendall), FL               Deferred




72044729.8
             Case 20-10166-JTD       Doc 13-2     Filed 01/27/20   Page 5 of 5



                                          Exhibit F

                                  Great American Budget

  Stores Support Based on 22 Locations

  Deal Lead                                                          $        33,363.00
   Travel To and From Deal                                           $         1,500.00
  Regional Supervisors -10                                           $       201,150.00
   Travel To and From Deal                                           $        15,000.00
  Misc Expenses per Store to Include Signs @ $500 Per                $        10,000.00

  Corp Travel                                                        $           15,000.00

  Total Estimate Expenses - Included Stores                          $       276,013.00


  Optional - Deferred Stores

  Stores Support Based on 25 Deferred Locations

  Regional Supervisors - 13                                          $       261,495.00
   Travel To and From Deal                                           $        19,250.00
  Misc Expenses per Store to Include Signs @ $500 Per                $        12,500.00

  Corp Travel                                                        $            5,000.00

  Total Estimate Expenses - Deferred Stores                          $       298,245.00




72044729.8
